UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-4583


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN RAY DEESE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:13-cr-00042-D-1)


Submitted:   January 13, 2015             Decided:   January 15, 2015


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Jason R. Harris, WELCH & HARRIS, LLP, Jacksonville, North
Carolina, for Appellant.  James Bradsher, OFFICE OF THE UNITED
STATES ATTORNEY, Jennifer P. May-Parker, Brian Scott Meyers,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin Ray Deese seeks to appeal the criminal judgment

and   252-month        sentence          imposed     after       he    pleaded    guilty       to

conspiracy to distribute and possess with intent to distribute

five kilograms or more of cocaine and 280 grams or more of

cocaine base, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A)

(2012);       possession       of    a    firearm      in       furtherance      of     a    drug

trafficking crime and aiding and abetting, in violation of 18

U.S.C.    §§ 2,      924(c)     (2012);        and     conspiracy        to    commit       money

laundering, in violation of 18 U.S.C. § 1956(a)(1), (h) (2012).

On appeal, Deese’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious         grounds     for      appeal      but    questioning         whether        the

district court plainly erred in conducting Reese’s plea colloquy

or erred in applying a four-level leadership enhancement when

calculating Deese’s sentencing Guidelines range.                               Deese filed a

supplemental        pro   se    brief,        also   challenging         the     enhancement.

The   Government       has     filed      a   motion       to   dismiss       Deese’s       appeal

based    on    an    appellate        waiver     provision        in    its    written        plea

agreement with Deese.               Deese opposes the Government’s motion as

premature.       We grant the Government’s motion to dismiss in part

and dismiss Deese’s appeal of his sentence, and we deny the

motion in part and affirm Deese’s convictions.



                                                2
           We review de novo a defendant’s waiver of appellate

rights.        United   States   v.    Copeland,      707 F.3d 522,     528   (4th

Cir.), cert. denied, 134 S. Ct. 126 (2013).                       “A defendant may

waive the right to appeal his conviction and sentence so long as

the waiver is knowing and voluntary.”                     Id. (internal quotation

marks omitted).         Our review of the record leads us to conclude

that, under the totality of the circumstances, Deese’s waiver of

appellate rights was knowing and voluntary and that the waiver

provision is therefore valid and enforceable.                       See id.; United

States    v.    Thornsbury,      670 F.3d 532,    537    (4th   Cir.       2012)

(providing standard).

           We will enforce a valid waiver so long as “the issue

appealed is within the scope of the waiver.”                     Copeland, 707 F.3d

at 528.    We conclude that Deese’s challenge to the calculation

of his Guidelines range falls within the scope of the appellate

waiver provision in the plea agreement.                   Therefore, we grant the

Government’s      motion   to    dismiss      in    part    and     dismiss     Deese’s

appeal of his sentence.

           The appellate waiver does not, however, preclude our

review of a challenge to the voluntariness of Deese’s plea.                          See

United States v. Attar, 38 F.3d 727, 732–33 & n.2 (4th Cir.

1994).    We have reviewed the plea colloquy for plain error and

conclude that that the district court fully complied with Fed.

R. Crim. P. 11 and properly ensured that Deese’s guilty plea was

                                         3
knowing    and    voluntary       and   supported    by     a    sufficient        factual

basis.        We therefore deny in part the Government’s motion to

dismiss and affirm Deese’s convictions.

               In accordance with Anders, we have reviewed the entire

record and       the    issues    raised   in     Deese’s       pro    se   supplemental

brief and have found no unwaived potentially meritorious grounds

for appeal.       We therefore affirm Deese’s convictions and dismiss

the appeal of the sentence.                This court requires that counsel

inform Deese, in writing, of his right to petition the Supreme

Court    of    the     United    States    for    further       review.        If   Deese

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court    for    leave    to     withdraw   from    representation.             Counsel’s

motion must state that a copy thereof was served on Deese.                             We

dispense       with    oral     argument    because       the     facts      and    legal

contentions      are    adequately      presented    in     the       materials     before

this court and argument would not aid the decisional process.


                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                           4